Citation Nr: 0012351	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis with recurrent sinusitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
August 1996.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Winston-Salem, North Carolina Regional Office 
(RO), which granted service connection for allergic rhinitis 
with recurrent sinusitis, evaluated as 10 percent disabling; 
endometriosis and vaginitis, evaluated as 10 percent 
disabling; and nephrolithiasis, low back strain, and 
hemorrhoids, each evaluated as noncompensably disabling.  The 
rating action also denied service connection for 
gastroenteritis, ovarian cyst, left patellofemoral syndrome, 
hearing loss, and tinnitus.  A notice of disagreement was 
received in June 1997, with respect to the ratings assigned 
for endometriosis, allergic rhinitis, hemorrhoids, and 
nephrolithiasis, and as to the denial of service connection 
for ovarian cyst, left patellofemoral syndrome, hearing loss, 
and tinnitus.  A statement of the case was issued in August 
1997, which included all the issues addressed in the April 
1997 rating action.  

The veteran's substantive appeal was received in May 1998, 
wherein she indicated that she was writing to express 
specific disagreement with the ratings assigned for 
endometriosis, allergic rhinitis with recurrent sinusitis, 
and hemorrhoids.  After being granted an extension to 
complete the perfection of her appeal, she did not submit any 
subsequent correspondence that could be construed as a timely 
substantive appeal on the issues of an increased rating for 
nephrolithiasis, or service connection for ovarian cyst, left 
patellofemoral syndrome, hearing loss, and tinnitus.  Since 
the veteran did not perfect her appeal of those issues, the 
Board does not have jurisdiction to act on them.  38 C.F.R. 
§§ 20.200, 20.302 (1999); Roy v. Brown, 5 Vet.App. 554, 556 
(1993).  

Additional medical records were received in July 1999.  
Thereafter, a supplemental statement of the case was issued 
in September 1999, wherein the RO increased the evaluation 
for endometriosis to 50 percent, effective August 1, 1999.  
Received in October 1999 was a statement from the veteran 
indicating that she agreed with the increased percentage 
assigned for endometriosis, and she did not wish to continue 
the appeal with respect to that issue.  Accordingly, the 
Board's jurisdiction is limited to the issue of increased 
ratings for allergic rhinitis with recurrent sinusitis, and 
hemorrhoids.  The appeal was received at the Board in April 
2000.  

The veteran has been represented throughout her appeal by The 
American Legion, which submitted written argument to the 
Board in April 2000.  

For reasons that will be set forth below, the issue of 
entitlement to an increased rating in excess of 10 percent 
for allergic rhinitis with recurrent sinusitis will be 
addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The clinical data of record shows that the veteran has 
mild or moderate hemorrhoids; medical evidence of large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, is not shown by the record on appeal.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for a compensable 
evaluation for hemorrhoids is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in developing facts 
pertinent to her claim.  See 38 U.S.C.A. § 5107(a).  

A.  Factual background

The pertinent facts in this case may be briefly described.  
The records indicate that the veteran entered active duty in 
November 1988.  The enlistment examination, conducted in June 
1988, was negative for any complaints or findings of 
hemorrhoids.

The service medical records show that the veteran was seen on 
January 31, 1995, with complaints of external hemorrhoids and 
painful bowel movements; at that time, she indicated that she 
was unable to sit down, but denied any discharge from the 
sore area.  It was noted that there was a lumpy mass was on 
the left lateral side of the anus, which was reddish and blue 
in color.  The provisional diagnosis was thrombosed 
hemorrhoid; the veteran was referred to the surgery clinic.  
At the clinic, the veteran reported a history of painful 
bowel movements for the past 2 to 3 days, followed by 
increased mass and pain.  On examination, it was noted that 
the veteran had thrombosed external hemorrhoids without 
bleeding; the diagnostic impression was external hemorrhoids.  
On a followup examination in February 1995, it was noted that 
the veteran had marked improvement, with decreased swelling.  
The impression was hemorrhoids, improvement.  

The service medical records indicate that the veteran was 
next seen on May 15, 1996, with possible internal 
hemorrhoids.  She indicated that she had been unable to sit 
down, and had noticed blood in her stool.  The assessment was 
thrombosed hemorrhoids.  Two days later, on May 17, 1996, it 
was noted that the veteran was much improved with Anusol 
suppositories.  The assessment was internal hemorrhoids, 
resolving.  

The veteran was afforded a VA compensation examination in 
February 1997, at which time she indicated that she had been 
treated for gastroenteritis several times in service.  She 
denied any diarrheal illnesses recently.  The veteran 
reported that she tended to be constipated which aggravated 
her hemorrhoids.  She indicated that she had developed 
hemorrhoids during her first pregnancy and, at one time, was 
advised to undergo hemorrhoidectomy.  On examination, there 
was an external hemorrhoid that was not thrombosed.  The 
pertinent diagnosis was hemorrhoids.  

Received in June 1997 were VA treatment reports dated from 
April 1997 to May 1997, reflecting treatment for a 
genitourinary disorder.  These records do not reflect any 
findings regarding the veteran's hemorrhoids.  Received in 
September 1998 were private treatment reports dated from 
September 1996 to April 1998, reflecting clinical evaluation 
and treatment for a gynecological disorder.  These records 
also do not reflect any clinical findings regarding 
hemorrhoids.  Subsequently received VA treatment records, 
dated from February to April 1999, reflect continued 
treatment for a gynecological disorder.  These records do not 
reflect any clinical findings regarding hemorrhoids.  

B.  Legal analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  

The veteran's service-connected hemorrhoids are rated under 
the schedular criteria applicable to the digestive system.  
See 38 C.F.R. § 4.114 (1999).  Specifically, Diagnostic Code 
(DC) 7336, Hemorrhoids, external or internal, provides for a 
zero percent evaluation where there is evidence of mild to 
moderate symptomatology.  A 10 percent evaluation, the next 
higher, is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.  

Upon review of the above-noted schedular criteria and 
symptomatology associated with the veteran's disability, the 
Board concludes that an increased (compensable) evaluation is 
not warranted.  We recognize the positive findings of record 
which show the presence of an external hemorrhoid.  However, 
there is no clinical data of record establishing that the 
disability is complicated, as the evidence does not 
demonstrate the presence of hemorrhoids manifested by large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  In this case, symptoms 
associated with the veteran's disability do not more nearly 
approximate the criteria required for an increased rating.  
38 C.F.R. § 4.7.

Considering the foregoing, the Board concludes that the 
veteran's disability picture does not more nearly approximate 
the criteria required for an increased (compensable) rating.  
38 C.F.R. §§ 4.7, 4.114, DC 7336.  


ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.  

REMAND

The veteran contends that she is entitled to an increased 
rating for her service-connected allergic rhinitis with 
recurrent sinusitis.  The disorders are currently rated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Codes 
6522-6513.  The Board notes that, at the time of the recent 
VA examination, conducted in February 1997, it was reported 
that the veteran received treatment for acute sinusitis two 
to four times a year with prolonged courses of antibiotics.  
Although the veteran was also evaluated for headaches, it was 
not indicated whether the headaches were associated with the 
allergic rhinitis and sinusitis; nor did the examiner mention 
whether the veteran's attacks of sinusitis were accompanied 
by pain, crusting, or purulent discharge.  

Regarding entitlement to an increased rating for sinusitis, 
it is noted that, prior to October 7, 1996, the Rating 
Schedule provided that chronic maxillary sinusitis was rated 
noncompensable with X-ray manifestations only, and with 
symptoms which were mild or occasional.  If the disorder was 
moderate, with discharge or crusting or scabbing, and 
infrequent headaches, the rating was 10 percent.  If the 
disability was severe, with frequently incapacitating 
recurrences, severe and frequent headaches, with purulent 
discharge or crusting reflecting purulence, the rating was 30 
percent.  38 C.F.R. § 4.97, DC 6513 (1996).  

Also prior to October 7, 1996, chronic atrophic rhinitis was 
rated at 10 percent with definite atrophy of intranasal 
structure, and moderate secretion; and 30 percent with 
moderate crusting and ozena, atrophic changes.  38 C.F.R. 
§ 4.97, DC 6501 (1996).

Effective from October 7, 1996, the Rating Schedule has been 
amended, to provide that a 10 percent rating is warranted for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
DC 6513 (1999).  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  See 
General Rating Formula for Sinusitis, and Note thereto.

Also effective on and after October 7, 1996, allergic or 
vasomotor rhinitis may be rated at 10 percent where the 
disorder is present without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522 
(1999).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies in deciding that particular claim.  
See Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

Upon review of this aspect of the appeal, we believe that 
supplementation of the medical evidence is necessary prior to 
adjudicating the issue of increased rating for the veteran's 
service-connected allergic rhinitis with recurrent sinusitis.  
See Caffrey, supra.  In particular, given the rating criteria 
that must be considered, the Board finds that the veteran 
should be afforded a VA examination for the purpose of 
determining whether she experiences incapacitating episodes 
requiring prolonged antibiotic treatment and if so, the 
approximate number of episodes per year.  At this time, the 
file does not contain such an opinion.  The examination 
should also contain a detailed medication history, specifying 
what medications the veteran is currently taking for her 
sinusitis and rhinitis.  

VA's duty to assist includes obtaining medical reports and 
examinations where indicated by the facts and circumstances 
of an individual case.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Where the record does not adequately reveal the 
current state of the veteran's disability and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires obtaining a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following action: 

1.  The RO should contact the veteran and request 
that she identify all sources of treatment, VA and 
non-VA, for her allergic rhinitis with recurrent 
sinusitis since February 1997.  After obtaining 
any necessary authorization, the RO should request 
and associate with the claims file copies of the 
veteran's complete treatment reports from all 
sources identified, which are not already on file.  

2.  The RO should then arrange for examination of 
the veteran by an appropriate VA physician, for 
the purpose of ascertaining the extent and 
severity of allergic rhinitis with recurrent 
sinusitis.  All indicated studies should be 
conducted.  It is imperative that the veteran's 
claims folder, to include a copy of this Remand, 
be made available to the examiner for review prior 
to the examination.  The examiner should 
specifically note his/her review of the claims 
folder, and should be advised that the RO and the 
Board require medical findings sufficient to 
evaluate the veteran's condition under both the 
new and old rating criteria for rhinitis and/or 
sinusitis (we express no conclusion as to the 
correct diagnosis) at 38 C.F.R. § 4.97, as set 
forth above, on pages 7 and 8 of this decision.  
The examination report should include a detailed 
account of all pathology found to be present, 
specify the diagnosis as precisely as is feasible 
(e.g., rhinitis, sinusitis, or both), and comment 
on the frequency and duration of any 
incapacitating episodes requiring antibiotic 
treatment, as well as on the frequency and 
severity of any headaches experienced.  A complete 
rationale should be given for any opinions or 
conclusions expressed.  

3.  Thereafter, the RO should review the claims 
file to ensure that the above requested 
development has been completed.  In particular, 
the RO should review the requested examination 
report and required opinions to ensure that they 
are responsive to and in complete compliance with 
the directives of this Remand and, if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet.App. 268 
(1998).  

4.  After undertaking any corrective action deemed 
appropriate, the RO should readjudicate the issue 
of entitlement to a an increased evaluation for 
allergic rhinitis with recurrent sinusitis, under 
both the old as well as the new criteria for 
rating the disorder pursuant to 38 C.F.R. § 4.97.  
Karnas, supra.  

5.  If the determination remains adverse to the 
veteran in any way, both she and her 
representative should be furnished a supplemental 
statement of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which includes a 
summary of additional evidence submitted and all 
applicable laws and regulations.  This document 
should include detailed reasons and bases for the 
decisions reached.  They should then be afforded 
the applicable time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



